*984OPINION.
Maeqttette:
The amount of $1,500 paid by the executor of the estate of Mary Caplis to Thomas Markey, as set forth in the findings of fact, should be allowed as a deduction in determining the net estate subject to the Federal estate tax. At the hearing, the peti; tioners abandoned their claim for the deduction of the amount of $324,825.98, representing the residue of decedent’s estate now held by the Security Trust Co. as trustee under the terms of the decedent’s last will and testament.

Order of redetermination will be entered on 15 days’ notice, under Rule 50.